Title: From Thomas Jefferson to Albert Gallatin, 13 March 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: Jefferson to mr  Gallatin
                            
                            Mar. 13. 07.
                        
                        I inclose you a list of officers proposed for Commissions to know whether those belonging to your department
                            are properly designated.
                        Ebenezer Otis is approved as Keeper of the light house on West Passamaquoddy head.
                        The bias of Lattimore in favor of the incompleat Spanish titles has weight, and should prevail if a person
                            with less exception can be found.
                        Elzey is a Virginian. I wish we could find commissioners from some other state.
                        The Federalists have so decidedly made common cause with Burr, that to send a Federalist or a Burrite to the
                            Orleans territory I consider as the same thing. sound republicans alone can be trusted there.
                        The building an hospital at N. Orleans is approved. I know no place better entitled to it.
                        Be so good as to return the list with your corrections.
                        May I give a copy of your letter of the 11th. by way of answer to Lattimore?
                        
                            Th: Jefferson
                            
                        
                    